El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Dictada sentencia en este pleito de divorcio declarando sin lugar la demanda de la esposa y con lugar la contrade-manda de su marido fué apelada por aquélla en 5 de octu-bre de 1921 y solicitó que el taquígrafo hiciera la transcrip-ción de la evidencia para la apelación. El taquígrafo pre-sentó la transcripción el 20 de febrero de 1922 y el 6 de marzo siguiente la corte inferior ordenó que fuera sometida para su aprobación al juez que conoció del juicio. No se hizo otra gestión para que la transcripción fuera aprobada y el 12 de diciembre de 1923 la parte apelada nos ha pe-dido que desestimemos la apelación de acuerdo con la re-gla 59 de las de este Tribunal Supremo por falta de dili-gencia en la tramitación de la apelación. A esa petición se ha opuesto la apelante alegando que hasta el 4 de diciembre de 1923 no fué depositada por el apelado en la corte la cantidad de $939.50 que importaban las pensiones alimenti-*652cias que tenía que pagar y que la diligencia de la apelante está justificada por las diligencias que lia practicado para obtener el pago de la pensión alimenticia y de otra suma para el pago de los servicios .prestados por su abogado. Para el 17 de diciembre de 1923 fué señalada la vista para la aprobación de la transcripción del taquígrafo, y habiendo comparecido solamente el abogado de la apelante pidió y obtuvo la suspensión para un nuevo señalamiento.
Podemos dejar a un lado las gestiones que la deman-dante baya becbo para conseguir el cobro de pensiones ali-menticias decretadas en un incidente de e'ste pleito porque nada tenían que ver con las diligencias que habían de prac-ticarse para tramitar su apelación contra la sentencia de divorcio.
Presentada por el taquígrafo la transcripción de la evi-dencia es necesario para que forme parte del legajo de la sentencia que ba de presentarse en este Tribunal Supremo que sea aprobada por el juez con citación de las partes, pero en este caso desde el 6 de marzo de 1922 la apelante no hizo gestión alguna para que fuera aprobada, habiendo transcurrido cerca de dos años en tal estado de paralización la apelación basta que se nos ba pedido que la desestime-mos, tiempo que por sí solo es prueba satisfactoria de falta de la diligencia debida del apelante en la tramitación de su apelación, por lo que debe ser desestimada, de acuerdo con la regla 59 citada, preceptiva de que este Tribunal Supremo podrá discrecionalmente desestimar una apelación que no haya sido anteriormente registrada mediante moción presentada' al efecto, si se probare satisfactoriamente que el apelante no ba proseguido su apelación con la debida dili-gencia o de buena fe, o que tal apelación es frívola. Esa falta de diligencia se hace más manifiesta por el becbo de haber pedido la apelante el 17 de diciembre de 1923 que se suspendiera la aprobación de la transcripción de la eviden-*653cia hasta nuevo señalamiento, cuando pudo pedir en ese día que fuera aprobada ya que la parte contraria no se pre-sentó a proponer enmiendas, originando así otra dilación innecesaria.
La apelación debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.